Citation Nr: 1211874	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer of the right shoulder and face, to include the nose.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to January 24, 2011.

3.  Entitlement to a compensable disability rating for bilateral hearing loss from January 24, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1950 to December 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a June 2009 statement, the Veteran requested a hearing before a Decision Review Officer (DRO).  However, in an August 2010 statement, he indicated that he wished to cancel his DRO hearing.  

In February 2012, the Veteran testified during a videoconference Board hearing before the undersigned.  At that time, he submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the rating issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issues of entitlement to service connection for skin cancer of the right shoulder and face, to include the nose, and a compensable disability rating for bilateral hearing loss from January 24, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 13, 2008, VA audiological examination revealed no more than level I hearing in the left ear and level I hearing in the right ear.

2.  A September 16, 2010, VA audiological examination revealed no more than level V hearing in the left ear and level I hearing in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss prior to January 24, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's hearing loss claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the United States Court of Appeals for Veterans Claims (Court) noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

Hearing tests are to be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86 (2011).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

In addition to dictating objective test results, a VA audiologist's final report must fully describe the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Initially, the Board notes that a January 24, 2011, private audiological evaluation reflects that the Veteran's hearing loss may have worsened.  Thus, the evaluation of his disability from January 24, 2011, will be addressed in the remand section below.

After a careful review of the record, the Board finds that an initial compensable disability rating is not warranted for the Veteran's bilateral hearing loss prior to January 24, 2011.  

A September 13, 2008, VA audiological examination report reflects complaints of hearing loss, left greater than right, especially in the presence of background noise.  Audiometric testing revealed that the hearing threshold levels in decibels were 40, 60, 60, and 65 in the left ear and 35, 30, 30, and 35 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  Puretone average was 56.25 in the left and 32.5 in the right.  Maryland CNC speech recognition score was 94 percent in the left and 96 percent in the right.  The examiner indicated that the Veteran's speech recognition ability was excellent bilaterally.

Applying the criteria for evaluating hearing loss to the findings of the above VA audiometric evaluation results in designation of no more than level I hearing in the left ear and level I hearing in the right based on application of the reported findings to Table VI.  These findings warrant a 0 percent rating under Table VII (Diagnostic Code 6100).  

While the examiner may not have adequately addressed the functional effects of the Veteran's hearing loss disability, she noted his difficulty with background noise and concluded that he has excellent speech recognition bilaterally.  Further, the Board notes that other evidence of record, to include statements from the Veteran and an additional VA examination report as discussed below, adequately address the issue.  Therefore, while the September 2008 VA examination report may be defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-scheduler rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011).

A September 16, 2010, VA audiological examination report reflects complaints of bilateral hearing loss.  Audiometric testing revealed that the hearing threshold levels in decibels were 60, 65, 70, and 70 in the left ear and 30, 40, 40, and 60 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  Puretone average was 66.25 in the left and 42.5 in the right.  Maryland CNC speech recognition score was 92 percent bilaterally.  The examiner indicated that the Veteran's speech recognition ability was good bilaterally.  The examiner noted that the Veteran was not employed but that the Veteran needs to ask his wife to repeat often and has difficulty understanding speech when there are background sounds present.

Applying the criteria for evaluating hearing loss to the findings of the above VA audiometric evaluation results in designation of no more than level II hearing in the left ear and level I hearing in the right based on application of the reported findings to Table VI.  These findings warrant a 0 percent rating under Table VII (Diagnostic Code 6100).  

The Board notes that the puretone thresholds for the left ear during this examination meet the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Thus, under Table VIA, a puretone threshold average of 66.25 results in a designation of level V hearing.  Using this finding for the left ear still warrants a 0 percent rating under Table VII (Diagnostic Code 6100).  

During his Board hearing, the Veteran noted difficulties from his hearing loss such as having to increase the volume on the radio and television and having to sit in a certain place to hear people and during concerts.

The Board notes that a July 18, 2008, addendum to a VA progress note provides audiometric data.  However, as presented, it is unclear which hearing threshold level is associated with which Hertz level.  Thus, the results are inadequate for rating purposes.  Upon review, however, the Board observes that the threshold levels range between the results of the September 2008 and September 2010 examinations.  As such, even if the Board were to apply the criteria for evaluating hearing loss to these findings, with speech discrimination scores of 94 percent in the left and 100 percent in the right, it would result in designation of no more than level V hearing in the left ear and level I hearing in the right, which would warrant a 0 percent rating.  Thus, remand to obtain a copy of the above results in a clear table form is not required as it would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard, 4 Vet. App. 384.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological evaluation of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In conclusion, an initial compensable disability rating for bilateral hearing loss prior to January 24, 2011, is not warranted.  In reaching this conclusion, the Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

An initial compensable disability rating for bilateral hearing loss prior to January 24, 2011, is denied.


REMAND

The Board finds that further development is required on the remaining claims on appeal.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998).

Of relevance to this appeal, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b)(2) (2011) or established by competent scientific or medical evidence to be radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the veteran's exposure in service.  See 38 C.F.R. § 3.311(a)(2)(iii),(b).

The Board observes that skin cancer is among the listed diseases under 38 C.F.R. § 3.311(b)(2).  A May 2009 memorandum from the Air Force reflects that no radiation exposure data could be found for the Veteran.  Finding that the Veteran was not exposed to ionizing radiation, the RO did not obtain an opinion from the VA Undersecretary for Benefits.  However, just because radiation data could not be found does not mean that there was no exposure to radiation as claimed by the Veteran.  Based on the Veteran's assertions and other evidence of record, which is described below, the Board finds that additional development is necessary with before a decision may be rendered.  

The Veteran contends that he was exposed to ionizing radiation while serving as a radar mechanic on bombers that carried atomic bombs and while retrofitting B-29 bombers for atomic bombs at Sidi Slimane Air Base.  He also contends that he was given top secret clearance for the retrofitting project.

The Veteran's service personnel records show that he served as a senior K-series System Mechanic.  The Board observes that the K-series System refers to a radar bombing navigation system.  The service personnel records also show that he was assigned to Sidi Slimane Air Base from February to April 1953 and September to November 1954, and was granted top secret clearance during his first assignment.  

The Board observes that nuclear weapons were housed at Sidi Slimane Air Base while the Veteran was stationed there from September to November 1954.  

Given the above, the record shows that the Veteran served at an air base with nuclear weapons and arguably supports his report of working with them.  Thus, the Board finds that the RO should obtain an opinion from the Undersecretary for Benefits as to whether the Veteran's skin cancer of the right shoulder and face, to include the nose, was etiologically related to any in-service exposure to ionizing radiation, pursuant to 38 C.F.R. § 3.311.  

As for the Veteran's hearing loss, as noted in the decision above, a January 24, 2011, private audiological evaluation reflects that his bilateral hearing loss may have worsened.  However, the results of speech recognition testing, if conducted, were not included, rendering the evaluation inadequate for rating purposes.  Thus, the RO should ask the Veteran to submit the results of any speech recognition testing performed at that time or to complete an authorization form to allow VA to request that information.

Regardless of whether the above results are obtained, as the record reflects that the Veteran's hearing loss may have worsened since the last VA examination in September 2010, the RO should afford him a new VA examination to determine the current severity of his disability.

Lastly, the Board notes that the Veteran receives treatment from the Bay Pines VA Healthcare System, including the Port Charlotte Community Based Outpatient Center and Fort Myers Outpatient Center.  The record contains treatment notes dated through February 2009.  The RO should obtain updated treatment notes.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Forward the Veteran's claim file to the Undersecretary for Benefits to obtain an opinion on whether the Veteran's skin cancer of the right shoulder and face, to include the nose, was etiologically related to any in-service exposure to ionizing radiation, pursuant to 38 C.F.R. § 3.311.  In rendering this opinion, the Undersecretary should consider the Veteran's contention that he was exposed to ionizing radiation while serving as a radar mechanic on bombers that carried atomic bombs and while retrofitting B-29 bombers for atomic bombs at Sidi Slimane Air Base from February to April 1953 and September to November 1954.  

2.  Ask the Veteran to submit the results of any speech recognition testing performed on January 24, 2011, or to complete an authorization form to allow VA to request that information from the provider.

3.  Obtain all outstanding records of treatment for the disability on appeal from the Bay Pines VA Healthcare System, including the Port Charlotte Community Based Outpatient Center and Fort Myers Outpatient Center, since March 2009.

4.  Thereafter, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be undertaken.  

The examiner should also indicate the effect the Veteran's service-connected bilateral hearing loss has on his ability to obtain and maintain gainful employment.  

The rationale for all opinions expressed should be provided.  

5.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


